DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is a response to communications dated 10/17/2019.  Claims 1-20 are pending in the application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements filed 10/17/2019 and 02/28/2021 comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  They have been considered and placed in the application file.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Watson et al. (US 8,768,252) (hereinafter “Watson”) in view of Yun et al. (US 10,206,039) (hereinafter “Yun”).
Regarding claim 1, in accordance with Watson reference entirety, Watson discloses an apparatus (Fig. 4; 103), comprising: 
	a first transceiver (104) configured to establish a first wireless link (109) with a data source (101) for receiving a plurality of data packets (col. 6, lines 8-12:  “The secondary wireless link 109 is implemented as a second Bluetooth piconet PICONET2 according to the D2DP profile in which SRC is the master of PICONET2 and the loudspeaker SNK-1 is a slave.  Loudspeakers 103 and 105 details to include transceivers 104 and 106 and how the establishing of the wireless links between the loudspeaker 103 and 105 and audio source 101 are depicted in Figs. 1-2 as discussed in col. 3, line 4 to col. 4, line 43 and thereinafter), and to establish a second wireless link (107) with a second transceiver (106) for transmitting a set of parameters (communication parameters 201) to the second transceiver (106) to enable the second transceiver (106) to sniff (snoop) the plurality of data packets from the data source (101) (col. 5, line 67 to col. 6, line 6: “The primary wireless link 107 is implemented as a combination of a first Bluetooth piconet PICONET1 and a proprietary link referred to as ACK LINK.  The loudspeaker 103, configured as SNK-1, is the master (M) of PICONET1, while the loudspeaker 105, configured as SNK-2, is a slave (S) of PICONET1.  The ACK LINK is shown as a unidirectional mode from SNK-2 to SNK-1.”  Moreover, in col. 6, lines 27-40: “After the SNK-1 connects to SRC 101 via the PICONET2 (secondary wireless link 109) … As previously described for the wireless audio system 200, SNK-1 sends communication parameters (e.g., communication parameters 201) to SNK-2 to enable SNK-2 to obverse communication on PICONET2. For Bluetooth, this information includes, but is not limit to , the Bluetooth Device Address … the link key ); 
	the first transceiver (104) is further configured to send a second acknowledgment  to the data source (101) via the first wireless link (109) upon failure to receive the plurality of data packets from the data source (101) via the first wireless link (109) and upon receiving a first acknowledgment from the second wireless transceiver (106) via the second wireless link (107) (Fig. 5; case 504 and col. 8, lines 3-10 and thereinafter, it is disclosed “case 504, SNK-2 successfully receives the audio information packet from the SRC 101, but SNK-1 does not.  SNK-2 sends the acknowledge packet to SNK-1, but SNK-1 does not receive it.  In this case, SNK-1 does not respond and thus does not send an ASCK in the next slot N+1; which indicates failure of reception of the packet.”  
For the sake of argument, let’s say that Watson fails to explicitly disclose the limitation of the first transceiver sends an acknowledgment to the data source when it fails to receive the data packets from the source via the second wireless link and upon it receives the acknowledgement from the second transceiver from the second wireless link.  
However, such limitation lacks thereof from Watson’s five different cases 501-505 can be easily modified from the teaching of Watson in accordance with the wireless audio system 400 of Fig. 4 having different configuration cases of Fig. 5 by adding another operation case similar to case 504 in that SNK-1 fails to receive audio packets from SRC 101 but receives ACK from SNK-2 as SNK-2 successfully receives audio packets from SRC 101 and to inform the SRC 101 such situation in order to save power as well as to provide an effective audio system.  
To satisfy the 35 U.S.C., paragraph 103 rejection requirement, the following rationales are considered.  Watson appears to fail to explicitly further disclose the claim limitation of “the first transceiver is further configured to send a second acknowledgment  to the data source via the first wireless link upon failure to receive the plurality of data packets from the data source  via the first wireless link and upon receiving a first acknowledgment from the second wireless transceiver via the second wireless link.”   However, such limitation lacks thereof from Watson’s teaching is well-known in the art and taught by Jun.
	In an analogous art in the same field of endeavor, Jun teaches a system of Fig. 1 comprises a first electronic device, a second electronic device, and an audio source device (Jun; Fig. 1 and col. 3, lines 19-21 or col. 5; lines 36-59 and thereinafter.  Or Fig. 5; first electronic device 101, second electronic device 102 and audio source 103 and col. 20, lines 1-67 and thereinafter), comprising, among other things, the limitations of 
“the first transceiver is further configured to send a second acknowledgment  to the data source via the first wireless link upon failure to receive the plurality of data packets from the data source  via the first wireless link and upon receiving a first acknowledgment from the second wireless transceiver via the second wireless link” (Jun; col. 20, lines 19-38: “In response to successfully receiving an arbitrary audio data packet, the second electronic device 102 may transmit a response (ACK) representing that it successfully receives the audio data packet, to the first electronic device 101 through the second wireless communication link 120 … In response to even one of the first electronic device 101 and the second electronic device 102 not successfully receive the audio packet, the first electronic device may transmit a NACK to the audio source device 103 through the first wireless communication link 110.”  A NACK from the electronic device 101 to the audio source 103 is construed to correspond to the claimed “second acknowledgement” sending from the first transceiver to the data source in the event of the first transceiver not receives audio packets).
	Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to modify Watson’s operational cases as disclosed in reference to Fig. 5 with another operational case taught by Jun to arrive the claimed invention.  A motivational Jun; col. 1, lines 63-67 and thereinafter). 
	Regarding claim 2, in addition to features recited in base claim 1 (see rationales discussed above), Watson in view of Jun also discloses wherein the first transceiver is configured to receive the plurality of data packets from the second transceiver via the second wireless link after the first transceiver transmits the second acknowledgment to the data source (Jun; col. 20, lines 99-45 and thereinafter: “In response to receiving the NACK from the first electronic device 101, the audio source device 103 may retransmit a corresponding audio data packet to the first electronic device through the first wireless communication link.  By performing the aforementioned operations, the first electronic device 101 and the second electronic device 102 may receive all audio data packet without omitting).
	Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to modify Watson’s operational cases to include Jun’s operational case to arrive the claimed invention for the same rationales discussed above.
 Regarding claim 3, in addition to features recited in base claim 1 (see rationales discussed above), Watson in view of Jun also discloses wherein the first and second transceivers are configured to respectively extract a first audio channel and a second audio channel from the plurality of data packets (Watson; col. 4, lines 18-28: “both loudspeakers 103 and 105 receive audio information over … One loudspeaker extracts the left audio channel from each packet of the stereo stream for playback, while the other extracts the right channel … wireless link 107”).

	Regarding claim 4, in addition to features recited in base claim 1 (see rationales discussed above), Watson in view of Jun also discloses wherein the set of parameters comprises device address, frequency information, communication band information, native clock information, logical transport address, clock offset information and link key information (Watson; col. 6, lines 35-40: “For Bluetooth, this information includes, but is not limited to, the Bluetooth Device Address (BD_ADDR) and native clock (CLKN) of SRC, the logical transport address (LT_ADDR) and clock offset of SNK-1, and encryption parameters for the link between SNK-1 and SRC, such as the link key.”).
	Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to modify Watson’s operational cases to include Jun’s operational case to arrive the claimed invention for the same rationales discussed above.
	Regarding claim 5, in addition to features recited in base claim 1 (see rationales discussed above), Watson in view of Jun also discloses wherein the second wireless link is implemented as a combination of a first Bluetooth piconet and a proprietary wireless communication link (Watson; col. 5, lines 15-41 or col. 5, line 67 to col. 6, line 2: “The primary wireless link 107 is implemented as a combination of a first Bluetooth piconet PICONET1 and a proprietary link referred to as ACK LINK.”).

	Regarding claim 6, in addition to features recited in base claim 1 (see rationales discussed above), Watson in view of Jun also discloses wherein the second wireless link is implemented as the proprietary wireless communication link (Watson; col. 5, lines 15-41 or col. 5, line 67 to col. 6, line 2: “The primary wireless link 107 is implemented as a combination of a first Bluetooth piconet PICONET1 and a proprietary link referred to as ACK LINK.”).
	Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to modify Watson’s operational cases to include Jun’s operational case to arrive the claimed invention for the same rationales discussed above.
	Regarding claim 7, in addition to features recited in base claim 1 (see rationales discussed above), Watson in view of Jun also discloses wherein the first acknowledgment is transmitted during an idle period before the start of a next time slot (Watson; Fig. 5; idle period 506 is before next time slot (Slot N+1) and col. 7, lines 41-48: “In the first case 501, SNK-2 and SNK-1 both successfully receive an audio information packet transmitted by the SRC 101 during slot N.  During the idle period 506 of slot N, SNK-2 transmit an acknowledge packet (TX ACK) indicating successful reception of the packet, which is successfully received by SNK-1 (RX ACK).  In the next slot N+1, SRC 101 receives a positive acknowledge packet from SNK-1 indicating successful transmission of the audio information packet.”  Other related cases are also discussed in col. 7, line 49 to col. 8, line 16).
	Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to modify Watson’s operational cases to include Jun’s operational case to arrive the claimed invention for the same rationales discussed above.
	Regarding claim 8, in accordance with Watson reference entirety, Watson discloses a system (Figs. 1-4 and the description begin in col. 2, line 46 to col. 8, line 16), comprising: 
a first transceiver (103) and a second transceiver (105) (col. 2, lines 46-51; col. 3, lines 38-43; or col. 5, lines 46-49), 
the first transceiver (103) configured to establish a first wireless link (109) with a data source (101) for receiving a plurality of data packets (col. 6, lines 8-12:  “The secondary wireless link 109 is implemented as a second Bluetooth piconet PICONET2 according to the D2DP profile in which SRC is the master of PICONET2 and the loudspeaker SNK-1 is a slave.  Loudspeakers 103 and 105 details to include transceivers 104 and 106 and how the establishing of the wireless links between the loudspeaker 103 and 105 and audio source 101 are depicted in Figs. 1-2 as discussed in col. 3, line 4 to col. 4, line 43 and thereinafter), and to establish a second wireless link (107) with the second transceiver (105) for transmitting a set of parameters to the second transceiver (105) to enable the second transceiver (105) to detect the plurality of data packets from the data source (101) (col. 5, line 67 to col. 6, line 6: “The primary wireless link 107 is implemented as a combination of a first Bluetooth piconet PICONET1 and a proprietary link referred to as ACK LINK.  The loudspeaker 103, configured as SNK-1, is the master (M) of PICONET1, while the loudspeaker 105, configured as SNK-2, is a slave (S) of PICONET1.  The ACK LINK is shown as a unidirectional mode from SNK-2 to SNK-1.”  Moreover, in col. 6, lines 27-40: “After the SNK-1 connects to SRC 101 via the PICONET2 (secondary wireless link 109) … As previously described for the wireless audio system 200, SNK-1 sends communication parameters (e.g., communication parameters 201) to SNK-2 to enable SNK-2 to obverse communication on PICONET2. For Bluetooth, this information includes, but is not limit to , the Bluetooth Device Address … the link key ); 
the first transceiver (103) is further configured to send a second acknowledgment to the data source (101) via the first wireless link (109) upon failure to receive the plurality of data packets from the data source (101) via the first wireless link (109) and upon receiving a first acknowledgment from the second wireless transceiver (105) via the second wireless link (107) (Fig. 5; case 504 and col. 8, lines 3-10 and thereinafter, it is disclosed “case 504, SNK-2 successfully receives the audio information packet from the SRC 101, but SNK-1 does not.  SNK-2 sends the acknowledge packet to SNK-1, but SNK-1 does not receive it.  In this case, SNK-1 does not respond and thus does not send an ASCK in the next slot N+1; which indicates failure of reception of the packet.” ; 
the second transceiver (105) is configured to receive the set of parameters from the first transceiver (103) via the second wireless link (107), and sniff the plurality of data packets from the data source (101) (col. 6, lines 29-40: “After the SNK-1 connects to SRC 101 via the PICONET2 (secondary wireless link 109), it uses PICONET1 to pass information to SNK-2 so that SNK-2 may listen to the communications between SNK-1 and SRC in a “promiscuous” or “listen-only” modes as previously described.  As previously described for the wireless audio system 200, SNK-1 sends communication parameters (e.g., communication parameters 201) to SNK-2 to enable SNK-2 to obverse communication on PICONET2); and 
the second transceiver (105) is further configured to send the first acknowledgment to the first transceiver (103) via the second wireless link (107) upon obtaining the plurality of data packets from the data source (101) via the enabled wireless link (col. 7, lines 1-5: “The ACK LINK provides a channel for SNK-2 to indicate to SNK-1 when it has received a packet.  SNK-2 sends one or more short acknowledgement packets with good auto-correlation properties to SNK-1 whenever it receives a packet from SRC 101.”
For the sake of argument, let’s say that Watson fails to explicitly disclose the limitation of the first transceiver sends an acknowledgment to the data source when it fails to receive the data packets from the source via the second wireless link and upon it receives the acknowledgement from the second transceiver from the second wireless link.  
However, such limitation lacks thereof from Watson’s five different cases 501-505 can be easily modified from the teaching of Watson in accordance with the wireless audio system 400 of Fig. 4 having different configuration cases of Fig. 5 by adding another operation case similar to case 504 in that SNK-1 fails to receive audio packets from SRC 101 but receives ACK from SNK-2 as SNK-2 successfully receives audio packets from SRC 101 and to inform the SRC 101 such situation in order to save power as well as to provide an effective audio system.  
the first transceiver is further configured to send a second acknowledgment  to the data source via the first wireless link upon failure to receive the plurality of data packets from the data source  via the first wireless link and upon receiving a first acknowledgment from the second wireless transceiver via the second wireless link.”   However, such limitation lacks thereof from Watson’s teaching is well-known in the art and taught by Jun.
	In an analogous art in the same field of endeavor, Jun teaches a system of Fig. 1 comprises a first electronic device, a second electronic device, and an audio source device (Jun; Fig. 1 and col. 3, lines 19-21 or col. 5; lines 36-59 and thereinafter.  Or Fig. 5; first electronic device 101, second electronic device 102 and audio source 103 and col. 20, lines 1-67 and thereinafter), comprising, among other things, the limitations of 
“the first transceiver is further configured to send a second acknowledgment  to the data source via the first wireless link upon failure to receive the plurality of data packets from the data source  via the first wireless link and upon receiving a first acknowledgment from the second wireless transceiver via the second wireless link” (Jun; col. 20, lines 19-38: “In response to successfully receiving an arbitrary audio data packet, the second electronic device 102 may transmit a response (ACK) representing that it successfully receives the audio data packet, to the first electronic device 101 through the second wireless communication link 120 … In response to even one of the first electronic device 101 and the second electronic device 102 not successfully receive the audio packet, the first electronic device may transmit a NACK to the audio source device 103 through the first wireless communication link 110.”  A NACK from the electronic device 101 to the audio source 103 is construed to correspond to the claimed “second acknowledgement” sending from the first transceiver to the data source in the event of the first transceiver not receives audio packets).
	Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to modify Watson’s operational cases as disclosed in reference to Fig. 5 with another operational case taught by Jun to arrive the claimed invention.  A motivational for doing so would be to minimize an operation of the master device resulting in power saving (Jun; col. 1, lines 63-67 and thereinafter). 
	Regarding claim 9, in addition to features recited in base claim 8 (see rationales discussed above), Watson in view of Jun also discloses wherein the second transceiver is configured to send the plurality of data packets to the first transceiver via the second wireless link after the first transceiver sends the second acknowledgment to the data source  (Jun; col. 20, lines 39-45 and thereinafter: “In response to receiving the NACK from the first electronic device 101, the audio source device 103 may retransmit a corresponding audio data packet to the first electronic device through the first wireless communication link.  By performing the aforementioned operations, the first electronic device 101 and the second electronic device 102 may receive all audio data packet without omitting).
	Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed 
Regarding claim 10, in addition to features recited in base claim 8 (see rationales discussed above), Watson in view of Jun also discloses wherein the first and second transceivers are configured to respectively extract a first audio channel and a second audio channel from the plurality of data packets (Watson; col. 4, lines 18-28: “both loudspeakers 103 and 105 receive audio information over … One loudspeaker extracts the left audio channel from each packet of the stereo stream for playback, while the other extracts the right channel … wireless link 107”).
Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to modify Watson’s operational cases to include Jun’s operational case to arrive the claimed invention for the same rationales discussed above.
	Regarding claim 11, in addition to features recited in base claim 8 (see rationales discussed above), Watson in view of Jun also discloses wherein the second wireless link is implemented as a combination of a first Bluetooth piconet and a proprietary wireless communication link (Watson; col. 5, lines 15-41 or col. 5, line 67 to col. 6, line 2: “The primary wireless link 107 is implemented as a combination of a first Bluetooth piconet PICONET1 and a proprietary link referred to as ACK LINK.”).
	Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to modify Watson’s operational cases to include Jun’s operational case to arrive the claimed invention for the same rationales discussed above.
claim 12, in addition to features recited in base claim 8 (see rationales discussed above), Watson in view of Jun also discloses wherein the first acknowledgment is transmitted during an idle period before the start of a next time slot (Watson; Fig. 5; idle period 506 is before next time slot (Slot N+1) and col. 7, lines 41-48: “In the first case 501, SNK-2 and SNK-1 both successfully receive an audio information packet transmitted by the SRC 101 during slot N.  During the idle period 506 of slot N, SNK-2 transmit an acknowledge packet (TX ACK) indicating successful reception of the packet, which is successfully received by SNK-1 (RX ACK).  In the next slot N+1, SRC 101 receives a positive acknowledge packet from SNK-1 indicating successful transmission of the audio information packet.”  Other related cases are also discussed in col. 7, line 49 to col. 8, line 16).
	Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to modify Watson’s operational cases to include Jun’s operational case to arrive the claimed invention for the same rationales discussed above.
	(Note:  Claims 13-20 appear to draw to a method having limitations variously and essentially the same as those in apparatus claims 1-7.  Thus, they are deemed obvious in view of Watson in view of Jun for the same rationales applied to apparatus claims 1-7 as discussed above and hereinbelow)
	Regarding claim 13, in accordance with Watson reference entirety, Watson teaches a method (Fig. 4; 103), comprising: 
establishing a first wireless link (109) with a data source (101), by a first transceiver (103), for receiving a plurality of data packets (col. 6, lines 8-12:  “The secondary wireless link 109 is implemented as a second Bluetooth piconet PICONET2 according to the D2DP profile in which SRC is the master of PICONET2 and the loudspeaker SNK-1 is a slave.  Loudspeakers 103 and 105 details to include transceivers 104 and 106 and how the establishing of the wireless links between the loudspeaker 103 and 105 and audio source 101 are depicted in Figs. 1-2 as discussed in col. 3, line 4 to col. 4, line 43 and thereinafter); 
establishing a second wireless link (107) with a second transceiver (105), by the first transceiver (103), for transmitting a set of parameters to the second transceiver (105) to enable the second transceiver (105) to sniff the plurality of data packets from the data source (101) (col. 5, line 67 to col. 6, line 6: “The primary wireless link 107 is implemented as a combination of a first Bluetooth piconet PICONET1 and a proprietary link referred to as ACK LINK.  The loudspeaker 103, configured as SNK-1, is the master (M) of PICONET1, while the loudspeaker 105, configured as SNK-2, is a slave (S) of PICONET1.  The ACK LINK is shown as a unidirectional mode from SNK-2 to SNK-1.”  Moreover, in col. 6, lines 27-40: “After the SNK-1 connects to SRC 101 via the PICONET2 (secondary wireless link 109) … As previously described for the wireless audio system 200, SNK-1 sends communication parameters (e.g., communication parameters 201) to SNK-2 to enable SNK-2 to obverse communication on PICONET2. For Bluetooth, this information includes, but is not limit to , the Bluetooth Device Address … the link key ); and 
sending a second acknowledgment to the data source (101) via the first wireless link  (109) upon failure to receive the plurality of data packets from the data source (101) via the first wireless link (109) and upon receiving a first acknowledgment from the Fig. 5; case 504 and col. 8, lines 3-10 and thereinafter, it is disclosed “case 504, SNK-2 successfully receives the audio information packet from the SRC 101, but SNK-1 does not.  SNK-2 sends the acknowledge packet to SNK-1, but SNK-1 does not receive it.  In this case, SNK-1 does not respond and thus does not send an ASCK in the next slot N+1; which indicates failure of reception of the packet.”  
For the sake of argument, let’s say that Watson fails to explicitly disclose the limitation of the first transceiver sends an acknowledgment to the data source when it fails to receive the data packets from the source via the second wireless link and upon it receives the acknowledgement from the second transceiver from the second wireless link.  
However, such limitation lacks thereof from Watson’s five different cases 501-505 can be easily modified from the teaching of Watson in accordance with the wireless audio system 400 of Fig. 4 having different configuration cases of Fig. 5 by adding another operation case similar to case 504 in that SNK-1 fails to receive audio packets from SRC 101 but receives ACK from SNK-2 as SNK-2 successfully receives audio packets from SRC 101 and to inform the SRC 101 such situation in order to save power as well as to provide an effective audio system.  
To satisfy the 35 U.S.C., paragraph 103 rejection requirement, the following rationales are considered.  Watson appears to fail to explicitly further disclose the claim limitation of “the first transceiver is further configured to send a second acknowledgment  to the data source via the first wireless link upon failure to receive the plurality of data packets from the data source  via the first wireless link and upon receiving a first acknowledgment from the second wireless transceiver via the second wireless link.”   However, such limitation lacks thereof from Watson’s teaching is well-known in the art and taught by Jun.
	In an analogous art in the same field of endeavor, Jun teaches a system of Fig. 1 comprises a first electronic device, a second electronic device, and an audio source device (Jun; Fig. 1 and col. 3, lines 19-21 or col. 5; lines 36-59 and thereinafter.  Or Fig. 5; first electronic device 101, second electronic device 102 and audio source 103 and col. 20, lines 1-67 and thereinafter), comprising, among other things, the limitations of 
“the first transceiver is further configured to send a second acknowledgment  to the data source via the first wireless link upon failure to receive the plurality of data packets from the data source  via the first wireless link and upon receiving a first acknowledgment from the second wireless transceiver via the second wireless link” (Jun; col. 20, lines 19-38: “In response to successfully receiving an arbitrary audio data packet, the second electronic device 102 may transmit a response (ACK) representing that it successfully receives the audio data packet, to the first electronic device 101 through the second wireless communication link 120 … In response to even one of the first electronic device 101 and the second electronic device 102 not successfully receive the audio packet, the first electronic device may transmit a NACK to the audio source device 103 through the first wireless communication link 110.”  A NACK from the electronic device 101 to the audio source 103 is construed to correspond to the claimed “second acknowledgement” sending from the first transceiver to the data source in the event of the first transceiver not receives audio packets).
Jun; col. 1, lines 63-67 and thereinafter). 
	Regarding claim 14, in addition to features recited in base claim 13 (see rationales discussed above), Watson in view of Jun also discloses receiving the plurality of data packets, by the first transceiver, from the second transceiver via the second wireless link (Jun; col. 20, lines 39-45 and thereinafter: “In response to receiving the NACK from the first electronic device 101, the audio source device 103 may retransmit a corresponding audio data packet to the first electronic device through the first wireless communication link.  By performing the aforementioned operations, the first electronic device 101 and the second electronic device 102 may receive all audio data packet without omitting).
	Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to modify Watson’s operational cases to include Jun’s operational case to arrive the claimed invention for the same rationales discussed above.
	Regarding claim 15, in addition to features recited in base claim 13 (see rationales discussed above), Watson in view of Jun also discloses wherein the first transceiver (103) receives the plurality of data packets from the second transceiver (105) after the first transceiver (103) receives the first acknowledgment from the second Jun; col. 20, lines 39-45 and thereinafter: “In response to receiving the NACK from the first electronic device 101, the audio source device 103 may retransmit a corresponding audio data packet to the first electronic device through the first wireless communication link.  By performing the aforementioned operations, the first electronic device 101 and the second electronic device 102 may receive all audio data packet without omitting).
	Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to modify Watson’s operational cases to include Jun’s operational case to arrive the claimed invention for the same rationales discussed above.
Regarding claim 16, in addition to features recited in base claim 13 (see rationales discussed above), Watson in view of Jun also discloses wherein the first and second transceivers are configured to respectively extract a first audio channel and a second audio channel from the plurality of data packets (Watson; col. 4, lines 18-28: “both loudspeakers 103 and 105 receive audio information over … One loudspeaker extracts the left audio channel from each packet of the stereo stream for playback, while the other extracts the right channel … wireless link 107”).
Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to modify Watson’s operational cases to include Jun’s operational case to arrive the claimed invention for the same rationales discussed above.

claim 17, in addition to features recited in base claim 13 (see rationales discussed above), Watson in view of Jun also discloses wherein the method supports scatternet operation (Watson; Fig. 4 depicts PICONET1 and PICONETs and disclosed in col. 6, lines 1-16 as they are able to support scatternet operation (Watson; col. 6, line 16)).
Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to modify Watson’s operational cases to include Jun’s operational case to arrive the claimed invention for the same rationales discussed above.
	Regarding claim 18, in addition to features recited in base claim 13 (see rationales discussed above), Watson in view of Jun also discloses wherein the set of parameters comprises device address, frequency information, communication band information, native clock information, logical transport address, clock offset information and link key information (Watson; col. 6, lines 35-40: “For Bluetooth, this information includes, but is not limited to, the Bluetooth Device Address (BD_ADDR) and native clock (CLKN) of SRC, the logical transport address (LT_ADDR) and clock offset of SNK-1, and encryption parameters for the link between SNK-1 and SRC, such as the link key.”).
	Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to modify Watson’s operational cases to include Jun’s operational case to arrive the claimed invention for the same rationales discussed above.

claim 19, in addition to features recited in base claim 13 (see rationales discussed above), Watson in view of Jun also discloses wherein the second wireless link is implemented as a combination of a Bluetooth piconet and a proprietary wireless communication link (Watson; col. 5, lines 15-41 or col. 5, line 67 to col. 6, line 2: “The primary wireless link 107 is implemented as a combination of a first Bluetooth piconet PICONET1 and a proprietary link referred to as ACK LINK.”).
	Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to modify Watson’s operational cases to include Jun’s operational case to arrive the claimed invention for the same rationales discussed above.
	Regarding claim 20, in addition to features recited in base claim 13 (see rationales discussed above), Watson in view of Jun also discloses wherein the second wireless link is implemented as the proprietary wireless communication link (Watson; col. 5, lines 15-41 or col. 5, line 67 to col. 6, line 2: “The primary wireless link 107 is implemented as a combination of a first Bluetooth piconet PICONET1 and a proprietary link referred to as ACK LINK.”).
	Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to modify Watson’s operational cases to include Jun’s operational case to arrive the claimed invention for the same rationales discussed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Watson et al. (US 9,621,987).
Watson et al. (US 9,788,117).
Young et al. (US 9,820,323).
El-Hoiydi (US 9,838,829).
Newham (US 9,949,205).
Thoen (US 10,015,623).
Watson et al. (US 10,104,474).
Li et al. (US 10,178,711).
Huang et al. (US 10,212,569).
Newham (US 10,244,468).
Young (US 10,299,300).
Thoen et al. (US 10,348,370).
Nalakath et al. (US 10,356,232).
Yun et al. (US 10,206,039).
Ramsay et al. (US 8,724,600).
Ueda et al. (US 8,660,055).
Gilmore, II et al. (US 8,150,475).
Jerlhagen et al. (US 8,102,836).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK DUONG whose telephone number is (571)272-3164.  The examiner can normally be reached on 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent 





/FRANK DUONG/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        March 3, 2021